DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on June 13, 2022 is acknowledged. Claims 1-25 are pending in this application. Claims 1 and 7 have been amended. Claims 10-25 remain withdrawn from consideration. Claims 1-9 are under examination in this application. 

Withdrawn Objections/Rejections
 Claim Objections
The objection to claims 3-4 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicants amendment to claim 1 to recite a viscous oral syrup comprising a mucoadhesive. 
Claim Rejections - 35 USC § 102
The rejection of claims 1-2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ueshima et al. (US 2009/0111777) has been withdrawn in view of Applicant’s amendment to recite a mucoadhesive agent. 
The rejection of claims 1-2, 7, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Silva-Abreu et al. (Thiazolidinedione as an alternative to facilitate oral administration in geriatric patients with Alzheimer’s disease, European Journal of Pharmaceutical Sciences, Vol 129, 1 March 2019, Page 173-180) has been withdrawn in view of Applicant’s amendment to claim 1 to recite a mucoadhesive agent. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-2 and 7-9 under 35 U.S.C. 103 as being unpatentable over Ueshima et al. (US 2009/0111777) in view of Basicmedical Key (19 Viscosity-Inducing Agents, June 1, 2016) has been withdrawn in view of Applicant’s amendment to claim 1 to recite a mucoadhesive agent. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 10-25: cancelled

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is that of Finch et al. (US 2011/0053986), as evidenced by Fischl et al. (Thiazolidinediones (TZDs or Glitazones) for Type 2 Diabetes; July 14, 2014). 
Finch discloses a pharmaceutical composition that is adapted for pulmonary administration by inhalation which comprises a glitazone, such as pioglitazone or rosiglitazone and one or more pharmaceutically acceptable carrier and/or excipients (abstract).  It is noted that glitazone is a synonym for thiazolidinediones, as evidenced by Fischl. 
The composition is used for treating eosinophilic bronchitis (paragraph 0041), which is an eosinophilic disease which caused inflammation. 
Suitable therapeutic agents for combination therapy with the glitazone including corticosteroids (paragraph 0047). 
Finch, however, does not disclose a viscous oral composition, but rather one for pulmonary administration.
It would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared the pulmonary administration as a viscous solution.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615